Citation Nr: 1001636	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar 
spine traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran retired in May after more than 20 years of active 
duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board videoconference 
hearing in April 2008.  

The issue on appeal was previously before the Board in July 
2008 when it was remanded for additional evidentiary 
development and to cure a procedural defect.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The issue on appeal was before the Board in July 2008 when it 
was remanded, in part, to obtain an orthopedic examination of 
the Veteran.  The examiner was directed to comment upon the 
existence and frequency of any incapacitating episodes due to 
the service-connected back disability.  An orthopedic 
examination was conducted in October 2008.  The examiner did 
not address, in any way, whether the Veteran experiences 
incapacitating episodes due to his service-connected back 
disability.  

The Board's July 2008 remand instructions directed the AMC/RO 
to contact the Veteran and request that he provide the names 
and addresses of all medical care providers who treated the 
Veteran for his lumbar spine disability since December 2001.  
As the Veteran's representative points out in a June 2009 
statement, the AMC/RO did not comply with the Board's remand 
instructions.  An August 2008 letter was sent to the Veteran 
which generally directed the Veteran to submit medical 
evidence in support of his claim but did not specifically 
request that the Veteran provide the names and addresses of 
all medical care providers who treated the Veteran for his 
lumbar spine disability since December 2001.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide the names and addresses of all 
medical care providers who treated him for 
his lumbar spine disability since December 
2001.  After securing any necessary 
releases, obtain those records which have 
not already been associated with the 
claims file.

2.  Send the claims file back to the 
examiner who conducted the October 2008 
orthopedic examination of the spine and 
request that he comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician); specifically, 
whether, over the last 12-month period, 
the Veteran's incapacitating episodes had 
a total duration of (a) at least two weeks 
but less than four weeks; (b) at least 
four weeks but less than six weeks; or (c) 
at least six weeks.  If the examiner 
determines that he cannot provide the 
requested evidence without reexamining the 
Veteran, this should be scheduled.  

If the examiner who conducted the October 
2008 VA orthopedic examination is not 
available, schedule the Veteran for an 
examination for evaluation of the service-
connected lumbar spine traumatic arthritis 
by a suitably qualified health care 
professional.   

The claims file must be made available to 
the examiner for review of pertinent 
documents therein, and the examination 
report should note review of the file.

The orthopedic examiner should 
specifically report the ranges of motion 
of the thoracolumbar spine, and whether 
any segment of the spine is ankylosed.

The orthopedic examiner should also 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
lumbar spine disability.  If pain on 
motion is present, the examiner should 
indicate at which point pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences functional loss due to pain 
and/or any other symptoms noted during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.

The orthopedic examiner should comment 
upon the existence, and frequency, of any 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician); specifically, 
whether, over the last 12-month period, 
the Veteran's incapacitating episodes had 
a total duration of (a) at least two weeks 
but less than four weeks; (b) at least 
four weeks but less than six weeks; or (c) 
at least six weeks.

3.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claim with consideration of all applicable 
criteria for evaluating the veteran's 
service-connected lumbar spine traumatic 
arthritis.  If the benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case which 
addresses all evidence received since the 
last prior supplemental statement of the 
case.  Thereafter return the case to the 
Board if all else is in order.

The appellant and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

